Citation Nr: 1225975	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for multiple warty growths.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to October 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this case for further development in January 2012.

In his December 2008 notice of disagreement, the Veteran appeared to be raising a claim for a temporary total rating for a period of convalescence following a November 2008 surgery to have a wart removed.  As this matter has not been developed by the Agency of Original Jurisdiction (AOJ), it is referred back to the AOJ for appropriate action.  Further, as noted in the prior remand, the issue of service connection for a low back disability was raised in November 2011 but had not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected multiple warty growths have been painful on examination, but have not been shown to comprise at least 5 percent of the entire body, or at least five percent of exposed areas affected, or to require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating, but no higher, for the Veteran's multiple warty growths, effective May 19, 2006, have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran was sent a letter in January 2007 that fully addressed all notice elements and was sent prior to the December 2007 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Veteran was also sent another VCAA notice in January 2009.  Although this notice was provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's  post-service reports of VA and private treatment and VA examinations.  A review of the Virtual VA paperless claims processing system includes additional VA treatment records that were considered by the RO in the most recent May 2012 supplemental statement of the case.  The RO had requested all private treatment records identified by the Veteran.  Moreover, his statements in support of the claim are of record.  In a February 2012 statement, the Veteran identified private practitioners who had treated his skin disability.  Nevertheless, the Veteran either submitted these records or they were already associated with the claims file.  The Board has carefully reviewed any additional statements and concludes that no further available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
In the January 2012 remand, the Board directed the RO to take appropriate steps to obtain treatment records from the Charlotte Medical Center.  On remand, the RO requested authorization from the Veteran to obtain these records in February 2012.  Subsequently, instead of submitting authorization, the Veteran submitted these records himself.  Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded a VA examination in October 2007.  As this examination did not address any warty growths, in the January 2012 remand, the Board directed the RO to afford him another VA examination, which was done in March 2012.  The Board finds that the March 2012 VA examination is adequate because, as shown below, it was based upon a review of the claims file, consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the Veteran's service-connected warts in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his symptoms have materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.  
Lastly, as discussed above, given that the RO took appropriate steps to obtain treatment records from the Charlotte Medical Center and afforded the Veteran a sufficient VA examination as directed by the Board in the January 2012 remand, the Board finds that the RO has met its duty to assist and substantially complied with the January 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).    
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking a compensable rating for his service-connected multiple warty growths.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods including the year prior to the Veteran's current claim. 

Previously, the RO rated the service-connected multiple warty growths under Diagnostic Code 7819, which provided that benign skin neoplasms be rated under the scars codes or impairment of function.  As noted in the prior remand, during the course of the appeal, effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The amendments apply to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  In the instant case, the Veteran's application was received prior to October 23, 2008, and he has not requested consideration of his disability under these revisions.  

Under the criteria for scars prior to October 23, 2008, Diagnostic Code 7801 provides that a 10 percent rating is assigned for a scar on other than the head, face or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is awarded if the area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm,).
  
Under Diagnostic Code 7802, if a scar on other than the head, face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial and unstable (involving frequent loss of covering of skin over the scar) scar will be assigned a maximum 10 percent rating under Diagnostic Code 7803.  Similarly, a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating under Diagnostic Code 7804.  Finally, Diagnostic Code 7805 provides that a scar may also be evaluated based on limitation of function of the affected part.  Diagnostic Code 7800 would not be applicable to this analysis as it only applies to disfigurement of the head, face or neck, and the evidence discussed below clearly shows that the Veteran's disability does not affect his head, face or neck.  See 38 C.F.R. § 4.118 (effective prior to October 23, 2008).

The Board also observes that in the most recent supplemental statement of the case, the RO considered the Veteran's disability under Diagnostic Code 7820 based on the March 2012 VA examination findings.  Similarly to Diagnostic Code 7819, the disability is rated under scar codes or impairment of function.  However, this code also provides for rating under Diagnostic Code 7806 for dermatitis, which is the predominant disability.  

Under Diagnostic Code 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks  during the past 12-month period; and a 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Otherwise, the disability should rated as disfigurement of the head, face, neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7806.

The Veteran filed his current claim for a compensable rating in December 2006.  A VA treatment dated May 19, 2006 documented that the Veteran had a nickel sized plantar wart on the left foot.  A July 2006 private treatment record also documented the left foot plantar wart indicating that it was 1-1.5 cm and painful.  Follow up treatment records continued to show a plantar wart on the left foot. 

In a December 2006 statement, the Veteran reported that he had itchy skin on his back, shoulder, head, arms and legs, which had been diagnosed as Grover's Disease by his private physician, J.R., M.D.  Unfortunately, despite attempts by the RO to obtain these records, these records have not been associated with the claims file.  In fact the RO's request was returned by the physician without any records attached.  

VA treatment records in February and March 2007 showed that the Veteran still had a painful callosity on the left foot so he was referred to podiatry for removal.  He was seen in podiatry in August 2007 for evaluation of an unmanageable painful plantar lesion.  The assessment was verrucae left sub 4th MPJ.  The lesion was debrided and dressing applied.

The Veteran was afforded a VA examination in October 2007.  At the time of the examination warty growths were not noted.  However, the examiner noted red papules over the arms, back, sacrum, abdomen and legs, which the examiner diagnosed as Grover's disease.  In an addendum opinion in December 2007, the examiner opined that Grover's disease was not caused or aggravated by the service-connected warty growths and explained that the skin lesions noted on the examination did not appear wart-like.  The examiner determined that these were totally separate diseases.  The rating decision in December 2007, from which the current appeal emanates, also denied service connection for Grover's disease.   The Veteran did not appeal this determination.  

Subsequent treatment records continued to show that the Veteran was seen in podiatry for ongoing verruca left sub 4th MPJ.  Significantly, in November 2008, the Veteran underwent an excision of soft tissue mass with hyfrecation of possible verruca on the left foot, which in December 2008 a VA pathology report confirmed was verruca. 

In his December 2008 notice of disagreement, the Veteran reported the recent surgery to have the wart removed.  He indicated that he had been out of work since the surgery.  Moreover, he asserted that the wart had caused a great deal of discomfort.  On the Form 9 Appeal received in September 2009, the Veteran stated that he had over 144 square inches of unstable painful warty growth all over his body.  He noted that there was a recurrence of the wart on his left foot and this wart was sore and painful.  

Private treatment records in March 2010 from Dermatology Laser and Vein Specialists again showed that the Veteran had warts on the left hand 2nd digit and left plantar foot for several months.  Treatment records in April 2010 still showed that while the wart on the hand had gone away, the two warts on the left foot were still present.  A week later, a wart was also observed on the right foot.  

Treatment records from E.P., D.P.M. in July and November 2010 as well as July 2011 and February 2012 also noted lesions on the right and left feet that measured .2-0.4 cm in diameter.  They were painful on lateral compression, hyperkeratotic, and exhibited thrombosed capillaries as well as interruption of skin lines.   

In a February 2012 statement, the Veteran again reported that the warts on the bottom of feet were extremely painful.  

Treatment records from D.F., M.D., P.A. showed treatment for the Veteran's warts, as well as for other skin disabilities, including lichenoid keratosis, seborrheic keratosis, epidermal ulceration and chronic dermatitis.  

On remand, the Veteran was afforded another VA examination in March 2012.  The claims file was reviewed.  The Veteran reported plantar warts on his feet.  He brought in three black appearing warts that had recently sloughed off the left foot after he applied cream prescribed by his current physician.  He also had plantar warts on his right foot.  The examiner summarized the Veteran's VA and private treatment.  The Veteran also reported one spot on the top of his head that felt rough, but he was not sure if it was a wart or not.  The examiner noted that the Veteran had Grover's disease affecting his torso, which was not service-connected or due to warts.  

None of the following were observed: scarring or disfigurement of head, face or neck; benign or malignant neoplasms; or systemic manifestations.  The Veteran used a topical medication prescribed by his physician, but it was not a systemic corticosteroids or immunosuppressive medication.  There had been no debilitating or nondebilitating episodes in the past 12 months.    

On physical examination, the examiner found that the Veteran's warts affected less than one percent of the total body area and zero percent of the exposed area.  The examiner observed that the Veteran had plantar warts (verruca plantaris).  On the left foot, there was a cluster of three distinct verruca on plantar surface.  The warts were small with each one approximately .3 to .4 cm in diameter.  Skin was sloughing off around the warts likely due to the topical cream currently being used.  On the right foot, he had one plantar wart that was about .3 cm in diameter.  There were no other warts on his body.  The rough area on the head was not a wart, but appeared to be an actinic keratosis.  The examiner determined that the Veteran's warty growths did not affect his ability to work.  He was "semi-employed".  He has been a surgical instrument technician for one year.  Prior to that position, he was a medical records technician for one and half years.  The examiner did not note any additional functional limitations.  

Initially, the Board observes that the Veteran has been treated for and diagnosed with other skin disabilities, including Grover's disease.  These disabilities are not  currently before the Board.  Accordingly, this decision only addresses whether a compensable rating is warranted for the Veteran's service-connected warty growths.  

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected multiple warty growths is not warranted under Diagnostic Code 7806.  As clearly found at the March 2012 VA examination, this disability does not affect at least five percent of the entire body or at least five percent of the exposed areas affected.  The most recent VA examination clearly documented that the Veteran's warts affected less than one percent of the total body area and zero percent of the exposed area.  Further, although the medical evidence does show that the Veteran has been prescribed topical ointments for his warty growths, there is no objective medical evidence showing that the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks or more during a 12-month period over the course of the appeal.  The examiner clearly found that no systemic corticosteroids or immunosuppressive medications had been prescribed.

Nevertheless, when evaluating service-connected disabilities, the Board is required to consider all possible rating criteria.  Again, both Diagnostic Codes 7819 and 7820 provide that the disability can be rated under the appropriate criteria for scars.  The medical evidence of record as well as the Veteran's statements clearly showed that the Veteran's warts are painful.  Accordingly, the Board finds that a 10 percent rating is warranted by analogy under the previous Diagnostic Code 7804 for a painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).  When reviewing the evidence the year prior to when the Veteran filed his claim in December 2006, the first evidence documenting a painful wart was the May 19, 2006 VA treatment record.  Accordingly, as the increase in severity was factually ascertainable as of May 19, 2006, the 10 percent rating shall be effective that day.  See Hart.  

However, a rating in excess of 10 percent is not warranted under any of the previous scar rating criteria.  A higher rating is not available under the previous Diagnostic Code 7804.  Likewise, ratings in excess of 10 percent are also not available under Diagnostic Code 7802 or 7803.  Further, as there is no medical evidence showing that the Veteran's warts exceed 12 square inches, a higher rating is also not warranted under Diagnostic Code 7801.  The March 2012 VA examination determined that the three warts on the left foot were small with each one approximately .3 to .4 cm in diameter.  Moreover, the one wart on the right foot was about .3 cm in diameter.  These measurements clearly do not add up to 12 square inches.  Moreover, as no functional impairments have been found, a higher rating is also not warranted based on limitation of function.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  He is competent to report observable symptoms such as skin problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Further, in consideration of the Veteran's assertions, a 10 percent rating has been assigned throughout the course of the appeal.   

In conclusion, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for entitlement to a 10 percent evaluation, but no higher, for the Veteran's multiple warty growths, have been met under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008), effective May 19, 2006.

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  In the instant case, the Board acknowledges that in the December 2008 notice of disagreement, the Veteran reported that he had been out of work since having a wart surgically removed from the bottom of his left foot in November 2008.  However, he has not made any subsequent statements indicating that he was unemployable due to his service-connected warty growths.  Moreover, significantly, the most recent VA examiner found that the Veteran's warts did not impact his ability to work.  Accordingly, there is no need for further analysis with respect to this matter.  


ORDER

A 10 percent rating, but no higher, for multiple warty growths, is granted, effective May 19, 2006, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


